Citation Nr: 1026525	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected lumbosacral strain with radiculopathy and 
spondylosis (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from April 1980 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran was scheduled to appear for a 
video conference hearing before a member of the Board in May 
2008, but failed to appear for it.  No request to reschedule that 
hearing has been made.


FINDINGS OF FACT

1.  The orthopedic manifestations of the Veteran's service-
connected low back disability (i.e., lumbosacral strain with 
spondylosis) are not productive of forward flexion of the 
thoracolumbar spine of less than 30 degrees or ankylosis of 
either the thoracolumbar spine or the entire spine.

2.  Resolving reasonable doubt in favor of the Veteran, 
radiculopathy of the right lower extremity is productive of mild 
incomplete paralysis of the sciatic nerve.

3.  Radiculopathy of the left lower extremity is not productive 
of mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected low back disability does not 
represent an exceptional disability picture as to render VA's 
rating schedule inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain with spondylosis (orthopedic 
manifestations) of the Veteran's service-connected low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 
(2010).

2.  The criteria for a 10 percent disability rating for the 
radiculopathy (neurologic manifestation) of the right lower 
extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a compensable disability rating for 
radiculopathy (neurologic manifestation) of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."

In this case, notice was sent to the Veteran in March 2004, prior 
to the initial adjudication of her claim, that informed her of 
what evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  In March 
2006, she was advised that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  Id., 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  She was 
also advised on what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.  

The Board acknowledges that the notice letters sent to the 
Veteran in March 2004 and March 2006 do not fully meet the 
requirements set forth in Vazquez-Flores and are not sufficient 
as to content and timing, creating a presumption of prejudice to 
the Veteran.  However, content-compliant notice was provided to 
the Veteran in June 2008, and her claim was subsequently 
readjudicated in March 2010.  Thus, the Board finds that any 
deficiency as to timing of content-compliant notice has been 
cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may, therefore, proceed to adjudicate the Veteran's claim 
without prejudice to her.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  The 
Board notes that the Veteran identified receiving treatment for 
her service-connected low back disability at a private medical 
facility; however, despite the RO's request, the Veteran has 
failed to submit a VA Form 21-4142 releasing her treatment 
records to VA.  The Veteran has been notified of all evidence 
considered in conjunction with her claim, and has not identified 
any additional relevant evidence not already of record.  In 
addition, the Board notes that the record shows the Veteran is 
receiving disability benefits from the Social Security 
Administration.  In May 2008, the Board remanded the Veteran's 
claim to obtain those records.  Although multiple attempts were 
made to obtain those records, they were unsuccessful.  In March 
2010, a Formal Finding of Unavailability was rendered determining 
that all efforts to obtain the records have been exhausted.  The 
Board agrees that any additional attempts to obtain the Social 
Security Administration records would be futile, and thus remand 
is not warranted for any further efforts to obtain these records.  
Based upon the above, the Board finds that all efforts have been 
made to obtain relevant, identified and available evidence, and 
the Veteran will not be prejudiced by the Board proceeding to 
adjudicate her claim.

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in April 2004, 
February 2005 and April 2005.  However, that the Veteran failed 
to report for two subsequently scheduled VA examinations - in 
April 2007 and December 2009 - and she has not presented any 
showing as to why she did so nor did she request rescheduling of 
either of these examinations.    

On her behalf, the Veteran's representative argues in its June 
2010 Post-Remand Brief that Stegall v. West, 11 Vet. App. 268 
(1998), requires remand to provide the Veteran another 
opportunity to attend a VA examination.  Basically, the 
representative contends that the notice for examination on 
December 30, 2009, was within two weeks of notification and 
without regard for the Veteran's availability due to holiday 
travel; thus, the Veteran was not able to comply due to 
inadequate time to accommodate prior commitments.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to report 
for such examination, or reexamination, a claim for increase 
shall be denied.  38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant, the death of an immediate family member, etc.  
Id.  The Board does not agree with nor does it accept the 
representative's statements as an appropriate and timely showing 
of "good cause" for rescheduling the missed December 2009 VA 
examination.  Despite having presumably received notice of the 
December 30, 2009, VA examination, there is nothing in the record 
to indicate that the Veteran made any attempt to reschedule the 
VA examination with the VA Medical Center because of a conflict 
or that she informed the RO that she was unable to attend due to 
prior travel plans that could not be rearranged.  Nor did she 
make any reply to the March 2010 Supplemental Statement of the 
Case, which clearly indicated the decision was based on her 
failure to appear for the December 2009 VA examination.  The duty 
to assist is a two-way street.  If the Veteran wishes help in 
developing her claim, she cannot passively wait for it in those 
circumstances where she may or should have information that is 
essential in obtaining the relevant evidence. Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  As information obtained at the VA 
examination would be highly relevant evidence in establishing the 
current severity of the Veteran's service-connected low back 
disability, she has a duty to report for such examination or, at 
the very least, to respond to the examination notice and try to 
make other arrangements if she has good cause why she cannot 
report.  She cannot simply fail to respond when she knows of a 
conflict with the scheduled examination.  Furthermore, the Board 
notes that this is not the first examination that she failed to 
report to.  She also, without any reason given, failed to report 
for a VA examination scheduled in April 2007.  The Veteran's 
total lack of response to the two previous notices of examination 
speaks against finding remand is warranted for another VA 
examination.

Finally, the Board does not accept the representative's statement 
of why the Veteran missed the December 2009 VA examination.  The 
representative fails to indicate that he spoke with the Veteran 
and that she indicated that, in fact, she was travelling at that 
time and that is why she failed to report for the VA examination.  
Thus, it is unclear to the Board whether the representative's 
statement is factually accurate or merely his presentation of a 
possible cause for the Veteran's failure to report.  As such, the 
statement is inadequate to establish good cause.  Furthermore, 
the Board does not find the statement to be a timely showing of 
good cause.  The Veteran had plenty of time to contact the RO to 
explain her absence and request another VA examination, which she 
did not do.  Not only did she fail to respond to the examination 
notice, she also failed to respond to the March 2010 Supplemental 
Statement of the Case that clearly discussed her failure to 
report for the VA examination.  Her representative's effort to 
submit a statement of good cause approximately six months after 
the fact is simply not a timely response to the Veteran's failure 
to report for the VA examination given the multiple opportunities 
the Veteran had to submit a statement herself.  

Thus, the Board finds that the prior remand instruction to afford 
the Veteran a VA examination has been substantially complied with 
and remand for another one is not warranted.  VA has made every 
attempt to provide the Veteran with a contemporaneous examination 
to determine the current severity of her service-connected low 
back disability; however, she has failed twice to comply with 
VA's request that she appear for examination without establishing 
good cause for why she did not report.  There is nothing in the 
record to establish that the Veteran would comply and appear for 
any additional VA examination scheduled.  Thus, the Board finds 
that it may proceed to adjudicate the Veteran's claim based upon 
the evidence of record without prejudice to the Veteran.

For the foregoing reasons, the Board finds that VA has satisfied 
its duties to inform and assist the Veteran.  Additional efforts 
to assist or notify her would serve no useful purpose.  
Therefore, she will not be prejudiced as a result of the Board 
proceeding to the merits of her claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's service-connected low back disability has been 
evaluated as 20 percent disabling under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  As the Veteran's disability relates to her lumbar 
spine, the only rating criteria applicable are those relating to 
the thoracolumbar spine as set forth below.  

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

For disability of the thoracolumbar spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, the rating criteria provide a 100 percent rating for 
unfavorable ankylosis of the entire spine; and a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 40 percent rating require a showing of 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is provided for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexions 
are zero to 30 degrees, and left and right lateral rotations are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  For example, impairment of the sciatic 
nerve is addressed under Diagnostic Code 8520.  Under this 
Diagnostic Code, complete paralysis, where the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, 
mild is assigned a 10 percent rating; moderate is assigned a 20 
percent rating; moderately severe is assigned a 40 percent 
rating; and severe with marked muscle atrophy is assigned a 60 
percent evaluation.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

At the outset, the Board must address the ramifications of the 
Veteran having failed to report for VA examination.  The Veteran 
failed to report for VA examinations scheduled  in April 2007 and 
December 2009.  As previously discussed above, the Veteran has 
not provided good cause as to why she failed to report for either 
of these examinations.  Pursuant to 38 C.F.R. § 3.655, when a 
Veteran fails to report for a VA examination without good cause 
and the claim is for increase, "the claim shall be denied."  
38 C.F.R. § 3.655(b).  The Board notes, however, that the Veteran 
did appear for three prior VA examinations in relation to the 
pending claim and that there are VA treatment records related to 
her low back disability in the claims file.  Thus, the Board will 
rate the Veteran's disability on the evidence of record rather 
than summarily denying the claim under the provisions § 3.655.

The Veteran is service-connected for a lumbosacral strain with 
radiculopathy and spondylosis.  Thus, it has been acknowledged 
that the Veteran has both orthopedic manifestations (lumbosacral 
strain and spondylosis) and neurologic manifestations 
(radiculopathy) of her service-connected low back disability.  
The Board notes that the neurologic manifestations, however, were 
previously not rated separately because, prior to the changes in 
the regulations rating spine disabilities in September 2003, the 
Veteran's disability was evaluated under Diagnostic Code 5295 for 
lumbosacral strain, which did not provide for rating orthopedic 
and neurologic manifestations separately.  The Veteran's claim, 
however, was filed in January 2004 after the current criteria 
went into effect and, therefore, the Board must consider whether 
both the orthopedic and neurologic manifestations should receive 
higher disability ratings.  The Board notes that the RO has 
continued the single 20 percent rating despite acknowledging that 
the Veteran has separate neurologic manifestations of her low 
back disability on the basis that the evidence is insufficient to 
establish a compensable rating for the bilateral radiculopathy.  
See e.g., April 2005 Supplemental Statement of the Case.

The Board further notes that, although the Veteran is service-
connected for lumbosacral strain and spondylosis, x-rays of the 
lumbosacral spine establish she actual has a Grade I 
spondylolisthesis and the L4-5 level as well as degenerative 
changes at the same level.  See x-ray reports from April 2004 and 
September 2007.  Nevertheless the analysis in evaluating the 
Veteran's service-connected low back disability does not change 
as both are evaluated under the General Rating Formula for 
Disease and Injuries of the Spine.  

After considering all the evidence, the Board finds that the 
evidence does not establish entitlement to a higher disability 
rating than 20 percent for the orthopedic manifestations of the 
Veteran's low back disability.  At most the Veteran has had 
limitation of forward flexion of the thoracolumbar spine to 40 
degrees.  See February 2005 VA examination report.  A higher 
disability rating under the General Rating Formula for rating 
spine disabilities requires a showing of limitation of forward 
flexion of 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
thoracolumbar spine.  The medical evidence fails to establish any 
evidence of ankylosis of any segment of the thoracolumbar spine 
much less the entire thoracolumbar spine.  Furthermore, 
limitation of forward flexion of 30 degrees or less of the 
thoracolumbar spine has not been established.  

In making this decision, the Board has taken into account the 
Veteran's complaints of pain and the report that a morphine pump 
was installed for control of her pain due to her service-
connected low back disability.  Although the Board acknowledges 
that the Veteran's service-connected low back disability does 
cause her a significant amount of pain, the affect of the pain on 
the range of motion of her thoracolumbar spine and on additional 
functional loss on repetition was taken into account by the VA 
examiners in rendering the range of motion measurements.  None of 
the VA examiners found additional limitation of motion, weakness, 
incoordination, fatigability, etc. upon repetitive testing.  
Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  As for the 
use of the morphine pump for pain control, the Board finds that 
the evidence shows that the pump was put into place in or around 
1999 after the Veteran had surgery for resection of spinal tumors 
(all of which could not be removed) to control her pain.  The 
evidence also shows that the Veteran has a right below the knee 
amputation for which she has phantom pain in the right lower 
extremity and meralgia paresthetica of the right thigh and below 
the knee stump.  Thus, the evidence does not establish that the 
morphine pump was inserted solely for the purposes of controlling 
the Veteran's pain from her service-connected low back 
disability, although its continued use may be in part due 
thereto.  Thus, the fact alone of the Veteran having a morphine 
pump for pain control is not sufficient to establish entitlement 
to a higher disability rating.  Finally, the Board notes that VA 
treatment records show the Veteran has a long history of 
polysubstance abuse, including abusing pain medications.  A March 
2008 pain management consult record shows that the doctor 
suspected that the Veteran's low back pain was psychogenic or 
drug seeking as she reported her pain in her back is due to 
tumors around her spine but there were no substantiating 
diagnostic studies and, despite rating her pain as 7/10, she was 
observed moving freely about in her room without any observable 
pain or limitation.  An April 2008 magnetic resonance imaging 
(MRI) study conducted was noted to show significant degenerative 
disc disease, mild spondylolisthesis and some nonspecific 
findings.  After assessing the pain clinic and MRI findings, it 
was recommended in April 2008 that she be prescribed Gabapentin, 
Ibuprofen and Tizanidine HCL, but no opoids at that time due to 
the Veteran's history of drug abuse.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that a 
disability rating higher than the current 20 percent for the 
orthopedic manifestations of the Veteran's low back disability 
are warranted.  

As for the neurologic manifestations, the evidence shows that 
radiculopathy of the right lower extremity had been confirmed by 
electromyograph (EMG) study in 1981.  See VA inpatient record 
from November 1981.  The subsequent medical evidence shows the 
Veteran has consistently reported radiation of pain into her 
right lower extremity even before the below the knee amputation, 
which occurred in 1991 as a result of a motorcycle accident.  

At the April 2004 VA examination, however, the Veteran did not 
complained of any radiating pain, and no neurological exam was 
conducted.  

At the February 2005 VA examination, she did complain of getting 
right sciatic pain.  She also reported that occasionally some 
pain goes into her left leg.  Neurological exam demonstrated 
normal reflexes of the left knee (none on right because of below 
the knee amputation), generalized decreased sensation in the 
thigh and over the stump over the right leg, no motor weakness 
and normal strength, and a positive straight leg raising on the 
right side causing back and leg pain.  The April 2005 VA 
examination was obtained to address the different neurologic 
findings from the previous examination.  The examiner determined 
that the Veteran had spondylolisthesis L4-5 with bilateral L5 
radiculopathies and meralgia paresthetica right lower extremity.  
The examiner opined that the Veteran's leg symptoms are mainly 
due to bilateral L5 radiculopathies (without demonstrable sensory 
or motor deficits); however, he opined that the tingling 
dysthesias in the right lateral thigh (associated with sensory 
loss in the same area) is due to meralgia paresthetica, which is 
not related to the service-connected low back disability but 
rather to the consequences of the nonservice-connected right 
below the knee amputation.

In addition to the VA examinations, the VA treatment records show 
the Veteran's complaints of low back pain with radiating pain; 
however, those complaints were mostly of pain radiating into the 
right lower extremity.  MRI from April 2008 shows possible L5 
nerve root involvement due to posterior disc bulge at the L5-S1 
level.   

As previously indicated, a 10 percent disability rating is 
warranted for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  After considering all 
the evidence and resolving reasonable doubt in favor of the 
Veteran, the Board finds that a 10 percent disability rating is 
warranted for radiculopathy of the right lower extremity.  The 
evidence is sufficient to raise at least a reasonable doubt that 
the Veteran's disability is productive of at least mild symptoms 
of radiculopathy as there have been some objective findings of 
radiculopathy (positive EMG and positive straight leg raising).  
A higher disability rating is not warranted, however, as there 
are no objective signs or symptoms of moderate incomplete 
paralysis given that there is no objective evidence of loss of 
sensation or motor strength or function of the right lower 
extremity due to the radiculopathy.  As previously noted, the 
meralgia paresthetica (manifested by loss of sensation in the 
right thigh and stump) is related to the nonservice-connected 
below the knee amputation and, thus, those symptoms cannot be 
used to evaluate the Veteran's right lower extremity 
radiculopathy.  Consequently, the Board grants a 10 percent 
disability rating, but no higher, for the neurologic 
manifestations (i.e., radiculopathy) of the Veteran's low back 
disability involving the right lower extremity.

As for the left lower extremity, the Board does not find that 
there is sufficient evidence to warrant a finding that the 
Veteran's left lower extremity radiculopathy is consistent with 
mild incomplete paralysis of the left sciatic nerve.  Although 
the Veteran did complain at the February 2005 of having 
occasional radiating pain into the left lower extremity, there 
has been no objective evidence indicating any impairment of the 
left sciatic nerve.  Straight leg raising on the left has 
consistently been negative and there is no evidence of loss of 
sensation, motor strength or reflexes in the left lower 
extremity.  Thus, the Board finds that the preponderance of the 
evidence is against finding that a compensable disability rating 
is warranted for any neurologic manifestations (i.e., 
radiculopathy) involving the left lower extremity.

It is generally provided that the rating schedule will represent, 
as far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from a 
service-connected disability.  38 C.F.R. § 3.321(a).  In the 
exceptional case, however, to accord justice, where the schedular 
evaluations are found to be inadequate, the Secretary is 
authorized to approve, on the basis of the criteria set forth in 
38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b).  The governing norm in these exceptional 
cases is:  A finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.  The Veteran's entire history 
is reviewed when making disability evaluations.  See 38 C.F.R. §  
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's 
disability picture is not so extraordinary as to render 
application of VA's rating schedule inadequate.  The Veteran 
mainly complains of pain in her low back with stiffness, 
tenderness, and soreness, as well as radiation mainly into the 
right lower extremity.  Such symptoms are contemplated by the 
rating schedule and have been taken into consideration when 
evaluating her service-connected low back disability pursuant to 
the rating criteria.  Thus, the schedular rating criteria are 
adequate to rate the Veteran's service-connected disability and 
the preponderance of the evidence is against referral for 
extraschedular consideration.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that increased disability ratings are 
warranted for the orthopedic manifestations and any left lower 
extremity neurologic manifestations of the Veteran's low back 
disability or that referral for extraschedular consideration is 
warranted.  However, the Board finds that a 10 percent disability 
rating is warranted for the right lower extremity neurologic 
manifestations (i.e., radiculopathy) of the Veteran's service-
connected low back disability.  The appeal is, therefore, granted 
to that extent only.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected lumbosacral strain and spondylosis (orthopedic 
manifestations) is denied.

Entitlement to a disability rating of 10 percent for 
radiculopathy (neurologic manifestation) of the right lower 
extremity is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a compensable disability rating for radiculopathy 
(neurologic manifestation) of the left lower extremity is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


